DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 11/18/2022 is acknowledged.  The traversal is on the ground(s) that a search for the subject matter of the elected claims would necessarily encompass a complete search of the non-elected claims.  This is not found persuasive because the species of Figs. 3, 4, and 5 have different mutually exclusive features.  For example, the register group of Figs. 3-5 do not comprise a first test register, a second test register, a third test register, and a fourth test register that are electrically connected in sequence as in the elected species of Fig. 2.  The register group of Figs. 3 further feature an inverter feedback which is not found in the species of Figs. 2 and 4.  Figs. 5 feature a unique register group having a single register.  A search for any one of these features would not yield results for the other species because they are all mutually exclusive, with different modes of operation.  Similarly, allowance of any non-generic claim in the elected species would require separate independent claims for each of the remaining species since they are all mutually exclusive.  The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US Pat. Pub. 2004/0190331; hereinafter referred to as Ross) in view of Chien (US Pat. Pub. 2021/0383885).
As per claim 1:	Ross teaches a test circuit for testing a memory (Fig. 7, Memory), an input of the memory (Fig. 7, Input 1) being coupled to a register (Fig. 7, register of scan cell a; for example register 304A in Fig. 3a), and the register being coupled to a logic circuit (Fig. 2, 224), the test circuit comprising: 
a first test register, comprising at least one test register (Fig. 3a, 304A); 
a second test register, comprising at least one test register (Fig. 3b, 304B); 
a first multiplexer (Fig. 3a, 308A), coupled between the first test register group (Fig. 3a, 304A) and the register (multiplexer 308A is coupled to the register from the preceding scan cell a as shown in Fig. 7); and 
a plurality of second multiplexers (Fig. 3b, 302B and 308B), coupled between the second test register group (Fig. 3b, 304B) and the register (multiplexers 302B and 308B are coupled to the register in scan cell a via the serial scan chain as shown in Figs. 3d and 7).
Not explicitly disclosed is a first and second test register group.  However, Chien in an analogous art teaches a scan cell comprising a test register group (Fig. 4, 400 and 402).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the latches of Chien in the scan cells of Ross.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because they served the same purpose and would have been functionally equivalent.
As per claim 2:
	Ross teaches the test circuit of claim 1, wherein the second multiplexers output identical bit values (Fig. 3b, multiplexer 308B on input 1 outputs the same values as 302B).As per claim 3:	Ross teaches the test circuit of claim 1, wherein the first test register group comprises a first test register, a second test register, a third test register, and a fourth test register that are electrically connected in sequence (Fig. 5, the first register group may comprise a string of four serial scan cells such as cells b-e).
As per claim 5:	Ross teaches the test circuit of claim 3, wherein the second test register group comprises a fifth test register, a sixth test register, a seventh test register, and an eighth test register that are electrically connected in sequence (Fig. 17, the second register group may comprise a string of four serial scan cells such as cells such as cells SC5-SC8).
As per claim 6:	Ross further teaches the test circuit of claim 5, wherein the fifth test register, the sixth test register, the seventh test register, and the eighth test register store a first bit value, a second bit value, a third bit value, and a fourth bit value, respectively (Fig. 17, bits held by scan cells SC5-SC8).  Not explicitly disclosed is the first bit value is different from the second bit value, and the third bit value is different from the fourth bit value.
	However, Chien in an analogous art teaches performing a checkerboard memory test (paragraph 49).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a checkerboard test for testing the memory of Ross.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a well-known method, as explained by Chien in paragraph 49.
As per claim 7:	Ross teaches the test circuit of claim 1, wherein the second test register group comprises a first test register, a second test register, a third test register, and a fourth test register that are electrically connected in sequence (Fig. 17, the second register group may comprise a string of four serial scan cells such as cells such as cells SC5-SC8).
As per claim 8:	test circuit of claim 7, wherein the first test register, the second test register, the third test register, and the fourth test register store a first bit value, a second bit value, a third bit value, and a fourth bit value, respectively (Fig. 17, bits held by scan cells SC5-SC8).  Not explicitly disclosed is the first bit value is different from the second bit value, and the third bit value is different from the fourth bit value.
However, Chien in an analogous art teaches performing a checkerboard memory test (paragraph 49).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a checkerboard test for testing the memory of Ross.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a well-known method, as explained by Chien in paragraph 49.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest each and every limitation of claim 4, particularly in combination with the limitations of parent claim 1 and intervening claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are directed to various memory scan test circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111